ACCEPTED
                                                                                       05-15-00347-CR
                                                                            FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                  9/18/2015 1:50:34 PM
                                                                                            LISA MATZ
                                                                                                CLERK

                         CAUSE NO. 05-15-00347-CR

                                 IN THE                              FILED IN
                                                              5th COURT OF APPEALS
                            COURT OF APPEALS                      DALLAS, TEXAS
                         FIFTH DISTRICT OF TEXAS              9/18/2015 1:50:34 PM
                                AT DALLAS                           LISA MATZ
                                                                      Clerk

                 ***************************************

                             OJAY JOHNSON,
                                      Appellant
                                   v.
                           THE STATE OF TEXAS

                 ***************************************

       MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW Ojay Johnson, Appellant herein, and respectfully submits this

his First Motion to Extend Time for Filing Appellant’s Brief pursuant to the

provisions of TEX. RULE. APP. 38.6 (d) and in support thereof would show the Court

as follows:

                                        I.

       The brief is currently due to be filed on Monday, September 14, 2015 (the

original filing date of September 12, 2015 having been extended by TEX. RULE. APP.

4.1 [a]).




                                        1
                                        II.

      Appellant requests an extension of 3 days to September 17, 2015.



                                        III.

      The brief has not been previously tendered because of other commitments of

counsel, both trial and appellate. In addition, Monday and Tuesday of this week were

Jewish religious holidays.

                                        III.

      No previous extension motions have been presented or granted.

            WHEREFORE, for the foregoing reasons appellant through counsel,

respectfully requests that this Honorable Court grant this motion.

                                      Respectfully submitted,

                                      /S/ Lawrence B. Mitchell
                                      LAWRENCE B. MITCHELL
                                      SBN 14217500
                                      P.O. Box 797632
                                      Dallas, Texas 75379
                                      Tel. No.: 214.870.3440
                                      E-mail: judge.mitchell@gmail.com
                                      Attorney for Appellant




                                         2
                         CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that a true and correct copy of the

foregoing brief is being served on the attorney for the State of Texas, Lori Ordiway

by e-mail at lori.ordiway@dallascounty.org on this the 17day of September, 2015.


                                             /s/ Lawrence B. Mitchell
                                             LAWRENCE B. MITCHELL




                                         3